           Case 3:20-cv-05580-BHS-DWC Document 44 Filed 09/21/21 Page 1 of 4




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      CHARLES VINCENT REED,
                                                         CASE NO. 3:20-cv-05580-BHS-DWC
11                             Plaintiff,
                                                         ORDER
12               v.

13      SARAH KARIKO, et al.,

14                             Defendant.

15

16          Plaintiff brought this action under 42 U.S.C. § 1983. Before this Court is Plaintiff’s

17 motion to file overlength brief. Dkt. 40. As discussed below, this Court grants this motion but

18 strikes without prejudice Plaintiff’s supporting declaration. Dkt. 42.

19          Plaintiff filed a complaint generally alleging that Defendants’ provided inadequate

20 medical care in violation of the Eighth Amendment and Washington law. Dkt. 5. Defendants

21 answered. Dkt. 21. After discovery, Defendants filed a motion for summary judgment. Dkt. 37.

22 Plaintiff filed a 33-page response to Defendants’ motion for summary judgment. Dkt. 41.

23 Plaintiff also filed a motion to file overlength brief and a 126-page declaration in support his

24 response. Dkts. 40, 42.


     ORDER - 1
           Case 3:20-cv-05580-BHS-DWC Document 44 Filed 09/21/21 Page 2 of 4




 1          In his motion to file overlength brief, Plaintiff contends that, due to the number of claims

 2 and Defendants, he could not meet this District’s 24-page limit for a response to a motion for

 3 summary judgment and needed nine extra pages. Id. at 1–2. Upon review of the record, and

 4 being satisfied that granting this request will not unfairly prejudice Defendants, this Court and

 5 accepts Plaintiff’s 33-page response.

 6          “Declarations must be made with personal knowledge; declarations not based on personal

 7 knowledge are inadmissible and cannot raise a genuine issue of material fact.” Hexcel Corp. v.

 8 Ineos Polymers, Inc., 681 F.3d 1055, 1063 (9th Cir. 2012) (citations omitted). “Declarations,

 9 which are supposed to set forth facts as would be admissible in evidence, should not be used to

10 make an end-run around the page limitations of [Local Civil] Rule 7 by including legal

11 arguments outside of the briefs.” King Cty. v. Rasmussen, 299 F.3d 1077, 1082 (9th Cir. 2002)

12 (citation and internal quotation marks omitted). Courts may strike declarations that are not based

13 on personal knowledge or that contain legal argument. Id.; Silver v. Exec. Car Leasing Long-

14 Term Disability Plan, 466 F.3d 727, 732 n.2 (9th Cir. 2006); Moussouris v. Microsoft Corp., No.

15 C15-1483JLR, 2018 WL 3328418, at *10 (W.D. Wash. June 25, 2018); Sierra Club v. BNSF Ry.

16 Co., 276 F. Supp. 3d 1067, 1071 (W.D. Wash. 2017).

17          Here, Plaintiff’s declaration spans 126 pages and is in the nature of a responsive brief.

18 Dkt. 42. Throughout the declaration, Plaintiff faults Defendants for “violat[ing] their own

19 policies and [the] standard of care” and engaging in “clearly unconstitutional” conduct. See, e.g.,

20 id. at 4, ¶ 10; id. at 55, ¶ 71 (“I have demonstrated that [Defendants] directly participated in

21 unlawful conduct for a deliberate indifference claim.”). Plaintiff devotes extensive portions of

22 the declaration to analyzing Defendants’ evidence rather than setting forth facts pertaining to his

23 medical treatment (or lack thereof) based on his own personal knowledge. See, e.g., id. at 12–17,

24


     ORDER - 2
           Case 3:20-cv-05580-BHS-DWC Document 44 Filed 09/21/21 Page 3 of 4




 1 ¶¶ 12–24 (summarizing Defendants’ affidavits). Furthermore, instead of setting forth facts based

 2 on his own personal knowledge, Plaintiff heavily incorporates by reference other individuals’

 3 deposition testimony or declarations. For example, Plaintiff states that he “was able to obtain a

 4 declaration by Dr. Robert G. Gish” in a related case. Id. at 42, ¶ 55. Based on Dr. Gish’s

 5 declaration, Plaintiff argues that his “treatment fell below the Standard [o]f Care.” Id. at 43, ¶ 56.

 6 It would be proper for Plaintiff to cite Dr. Gish’s declaration as evidence to support his response,

 7 as he has. Dkt. 41 at 10. However, Plaintiff may not use his declaration to repeat the testimony

 8 and declarations of other individuals.

 9          In short, Plaintiff’s declaration (Dkt. 42) is substantially not based on his personal

10 knowledge and reflects “an end-run around the page limitations of Rule 7 by including legal

11 arguments outside of the brief.” See Rasmussen, 299 F.3d at 1082. Therefore, this Court strikes it

12 without prejudice.

13          Accordingly, this Court ORDERS as follows:

14          1.      This Court GRANTS Plaintiff’s motion to file overlength brief. Dkt. 40.

15          2.      This Court STRIKES WITHOUT PREJUDICE Plaintiff’s declaration. Dkt. 42.

16          3.      On or before October 25, 2021, Plaintiff may, if he wishes, file a renewed

17 declaration to support his response to Defendants’ motion for summary judgment.

18          4.      The renewed declaration, if any, must contain only Plaintiff’s statements based on

19 his personal knowledge and must not incorporate by reference any testimony or statements from

20 other sources. Furthermore, the renewed declaration, if any, must not contain any legal argument.

21          5.      The renewed declaration, if any, must include only include allegations based on

22 Plaintiff’s own personal knowledge and must comply with the Local Civil Rules governing form

23 of filings, including Rules governing text size, margin size, and line spacing. Local Civil Rule

24


     ORDER - 3
           Case 3:20-cv-05580-BHS-DWC Document 44 Filed 09/21/21 Page 4 of 4




 1 10(e)(1). 1 If Plaintiff does not comply with this order, the renewed declaration may not be

 2 considered by the Court or the Court may require a page limit for Plaintiff’s declaration.

 3          6.       The renewed declaration, if any, must be signed under penalty of perjury as

 4 provided in 28 U.S.C. § 1746(2).

 5          7.       Defendants’ reply to Plaintiff’s response may include, in compliance with Local

 6 Rule 7(e)(3), up to 12 pages and is due on or before October 29, 2021.

 7          8.       The failure to file a renewed declaration in accordance with this order on before

 8 October 25, 2021 may result in this Court’s granting Defendants’ motion for summary

 9 judgment.

10          The Clerk is directed to RENOTE Defendants’ motion for summary for October 29,

11 2021.

12          Dated this 21st day of September, 2021.

13

14
                                                           A
                                                           David W. Christel
15                                                         United States Magistrate Judge

16

17

18
            1
19              Local Civil Rule 10(e)(1) provides as follows:

20          Margins and Fonts. No less than three inches of space should be left at the top of
            the first page. All other margins must be at least one inch wide, although
21          formatted lines and numbering, attorney information, the name of the judge(s) to
            whom copies should be sent, and footers may be placed in the margins. Examples
22          of correctly formatted pages are attached as Appendix A. The text of any typed or
            printed brief must be 12 point or larger and must, with the exception of
23          quotations, be double spaced or exactly 24 points. Footnotes must be 10 point or
            larger and may be single spaced. A proportionally spaced font must be used on all
24          typed filings.


     ORDER - 4
